DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claims 8-17 are objected to because of the following informalities:  claim 8 recites “…and wherein the bottom drain pad, the bottom source pad, wherein the bottom drain pad, the bottom source pad, and the bottom gate pad are disposed on a major surface of the exterior portion, and wherein the bottom gate pad are isolated from one another by the ceramic material of the ceramic package body,…” (emphasis added). The quoted limitation above appears incorrect because the first underlined recitation appears floating (i.e. unrelated to anything to make a comprehensible with the rest of the claim) and the second underlined portion is incorrect also because the verbal form “are” should have more subjects than “the bottom gate”. The Examiner believes that Applicants meant to write “…and wherein the bottom drain pad, the bottom source pad and the bottom gate pad are isolated from one another by the ceramic material of the ceramic package body,…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 2017/0236819, cited on IDS).

a.	Re claim 1, Kanai et al. disclose a method of packaging a power device 11 (see figs. 1A-B and related text; see figs. 2-12 and remaining of disclosure for more details), the method comprising: affixing a bottom surface of the power device to a top drain pad 3c1 of a ceramic package body (3 or 1&3; [0026]-[0028]) having a first area (top surface area; see fig. 1A); coupling a die source pad 11a of the power device to a top source pad 3c2 of the ceramic package body having a second area (top surface area) smaller than the first area; and coupling a die gate pad 11b of the power device to a top gate pad 3c3 of the ceramic package body having a third area (top surface area) smaller than the second area.

b.	Re claim 7, the bottom surface of the power device comprises a die drain pad (i.e. electrode) of the power device (see [0031]).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2017/0236819) in view of Thomas (US 5,731,277, cited on IDS).

a.	Re claim 4, Kanai et al. disclose all the limitations of claim 1 as stated above including affixing a lid 2 (fig. 1B) to the ceramic package body to form a packaged power device, except explicitly that the lid is a ceramic lid. 

However, Thomas disclose ceramic as a known material for forming lids (such as lid 34) of semiconductor packages (see at least figs. 2B-4B and col. 6 ln. 35-44).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed lid 2 with ceramic, and this as a non-inventive step of forming a lid of a semiconductor package with a known material, and this, with a reasonable expectation of success (see MPEP 2144.07 and 2143.B&E&G).
b.	Re claim 5, Kanai et al. in view of Thomas disclose that the ceramic package body comprise aluminum nitride (see [0028] of Kanai et al.), but do not appear to explicitly disclose that the lid also comprises aluminum nitride. But aluminum nitride is a well-known ceramic material in the art for forming lids and also for its good thermal conductivity. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have used aluminum nitride to form the lid, and this as a non-inventive step of using a known material for its known purpose and to also benefit from its good thermal conductivity with a reasonable expectation of success (see MPEP 2144.07 and 2143.B&E&G).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2017/0236819) in view of Teshima et al. (US 2011/0177292).

Re claim 5, Kanai et al. disclose all the limitations of claim 1 as stated above except explicitly for forming a castellation pattern in the ceramic package body.

	However, Teshima et al. disclose a ceramic package body 12 having a castellation pattern 21 therein to achieve a ceramic substrate showing an excellent degree of dimensional precision and bending strength and a ceramic circuit substrate showing a high dielectric strength (see at least figs. 1-2, [0027], [0038]-[0039], [0054]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed a castellation pattern in the ceramic package body (i.e. implicitly in edges of layer 3a) in order to achieve the benefits taught by Teshima et al.

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 would be allowable assuming the objection above to claim 8 is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2019/0287943) and Otremba (US 2008/0029906).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899